ON PETITION FOR REHEARING GRANTED
RAWLS, Judge.
Appellant, by his petition for rehearing, strenuously argues that this Court in rendering its opinion herein has ruled on a matter that the trial judge did not consider, and submits that the sole issue considered by the trial court when it granted summary judgment in favor of the defendant-appellee by its order of July 22, 1969, was whether there was, as a matter of law, a determination of the original proceeding in favor of the plaintiff sufficient to support a malicious prosecution action. If appellant’s contention is correct, then there is merit in his statement that this Court has ruled upon a ground which was not submitted to the trial court.
Appellee has not seen fit to file a brief at any stage of this cause.
Petition for rehearing is granted and the cause is remanded to the trial court with directions to consider the question of probable cause as detailed in the initial opinion of this Court.
JOHNSON, C. J., and SPECTOR, J., concur.